        Case 3:18-cv-00977-JWD-EWD              Document 153        05/28/21 Page 1 of 13




                             UNITED STATES DISTRICT COURT

                             MIDDLE DISTRICT OF LOUISIANA

CEDRIC LEE
                                                                       CIVIL ACTION
VERSUS
                                                                       NO. 18-977-JWD-EWD
UNITED RENTALS, INC., ET AL.

  RULING ON JLG INDUSTRIES, INC.’S MOTION IN LIMINE/DAUBERT MOTION
   REGARDING PAST AND FUTURE MEDICAL EXPENSES AND TESTIMONY
       RELATED TO SAME BY PLAINTIFF’S EXPERT, LACY SAPP, PH.D.

        Before the Court is JLG Industries, Inc.’s Motion in Limine/Daubert Motion Regarding

Past and Future Medical Expenses and Testimony Related to Same by Plaintiff’s Expert, Lacy

Sapp, Ph.D. (Doc. 101) brought by defendant JLG Industries, Inc. (“JLG”). Plaintiff Cedric Lee

(“Lee” or “Plaintiff”) opposes the motion. (Doc. 115.) JLG filed a reply brief. (Doc. 124.) The

Court has carefully considered the law, the facts in the record, and arguments and submissions of

the parties and is prepared to rule. For the following reasons, the motion is granted in part and

denied in part.

   I.      BACKGROUND

        This product liability lawsuit arises out of an accident which occurred on September 20,

2017 at the PCS Nitrogen Fertilizer LP (“PCS”) plant in Geismar, Louisiana. (Doc. 101-1 at 2

(citing Plaintiff’s Petition for Damages).) Plaintiff, an employee of Turner Industries Group,

LLC, (“Turner”) claims as he was driving a boom lift manufactured by JLG, the lift suddenly

accelerated as he crossed over a speed bump causing him to fall back into the basket and sustain

injuries. (Id.) Plaintiff claims the accident and resulting injuries were the result of a defectively

designed function speed control switch on the boom lift. (Doc. 114 at 3.) Plaintiff sued JLG as

the designer and manufacturer of the lift and United Rentals, Inc. and/or United Rentals (North


                                                   1
          Case 3:18-cv-00977-JWD-EWD                  Document 153           05/28/21 Page 2 of 13




America), Inc. (collectively, “United”) as the entity which leased the boom lift to PCS. (Doc.

19.)

          Turner paid workers’ compensation benefits to Plaintiff and his medical bills to

Plaintiff’s providers. Turner filed a Complaint of Intervention seeking to recover these amounts

from JLG and United. (Doc. 101-3; see also Doc. 40.) According to JLG, Turner disputed that

some of Plaintiff’s medical bills were caused by the accident (those connected to his back injury)

and refused to pay same. (Doc. 101-1 at 2–3.) Eventually, Plaintiff settled the medical treatment

portion his workers’ compensation claim with Turner. (Doc. 115 at 6.) Plaintiff and Turner

settled their respective claims against United (Docs. 96 and 108) and those claims were

dismissed. (Docs. 97 and 109.)

          Plaintiff hired Certified Life Care Planner Lacy H. Sapp, Ph.D.1 (“Sapp”) to create a life

care plan calculating the costs associated with Plaintiff’s future medical care needs. Her updated

life care plan is attached to JLG’s motion. (Doc. 101-6.) In calculating the cost of future medical

care, Sapp used “non-discounted/market rate prices . . . [which are] geographically specific when

appropriate and available.” (Doc 115-1 at 3.)

    II.      SUMMARY OF THE ARGUMENTS OF THE PARTIES

          JLG’s central argument is that because this was a work related accident entitling Plaintiff

to workers’ compensation benefits, including the payment of medical bills, Plaintiff and his

expert should be required to utilize the costs set out in the Louisiana Office of Workers’

Compensation Maximum Fee Allowance Schedule (“Workers’ Compensation Fee Schedule”)2

for purposes of both past and future medical expenses. (Doc. 101-1 at 4–6 (citing Simmons v.



1
  Sapp’s Curriculum Vitae is attached to Plaintiff’s opposition. (Doc. 115-3.) JLG does not challenge Sapp’s
qualifications. (Doc. 124 at 7.)
2
  https://www2.laworks.net/Downloads/Downloads_OWC.asp#Medical

                                                         2
          Case 3:18-cv-00977-JWD-EWD                     Document 153          05/28/21 Page 3 of 13




Cornerstone Investments, LLC, 2018-0735 (La. 5/8/19); 282 So. 3d 199 and La. R.S.

23:1034.2(D)).) Simmons makes clear that “the amount of medical expenses charged above the

amount actually incurred is not a collateral source and its exclusion from the purview of the jury

[is] proper.” 282 So. 3d at 200. JLG argues that this reasoning should also be extended to future

medical expenses as well since the “workers’ compensation carrier paid and will continue to pay

for the plaintiff’s ankle and leg injury.”3 (Doc. 101-1 at 7.)

           While JLG does not challenge Sapp’s credentials as a life care planner (Doc 124 at 7), it

argues that her methodology in arriving at the costs for Plaintiffs’ future medical treatment is

“inherently unreliable and flawed” (Doc. 101-1 at 7 and Doc. 124 at 6) because “she did not

consider the following critical evidence:

           -    The plaintiff’s alleged injuries occurred while in the course and scope of [his]

                employment;

           -    She did not consult the workers’ compensation reimbursement schedule;

           -    She did not review documentation regarding payment by the workers’

                compensation carrier; and

           -    She did not research what medical facilities accept in full satisfaction of their

                charges.”

(Doc. 101-1 at 9.)

           In response, Plaintiff states he “is willing to stipulate that under Simmons, [P]laintiff may

only recover past medical expenses in the amount paid by workers’ compensation [but] Plaintiff

is unwilling to stipulate that this information should be published to the jury.” (Doc. 115 at 1.) In

addition, argues Plaintiff, the workers’ compensation rates “should not apply to the calculation of



3
    JLG concedes that Turner refused to pay for expenses connected to Plaintiff’s back injury. (Doc. 101-1 at 2–3.)

                                                            3
          Case 3:18-cv-00977-JWD-EWD                     Document 153          05/28/21 Page 4 of 13




future medical care costs[.]” (Id.) Regarding future medical costs, Plaintiff notes that Simmons

dealt only with past medical care and has no application to future care costs. (Id. at 3–6 (citing

and discussing Fox v. Nu Line Transport, LLC, No. 18-502, 2020 WL 1542379 (W.D. La. Mar.

31, 2020) and Padgett v. Fieldwood Energy LLC, No. 18-632, 2020 WL 749722 (W.D. La. Feb.

13, 2020)).)

           Plaintiff argues that to restrict his future damage recovery to workers’ compensation rates

would hinder full recovery in violation of a “tort victim’s right to be made whole.” (Id. at 6.)

Plaintiff would get no windfall since Turner would receive “a dollar for dollar future credit”

against any tort damage award for future medical expenses and its obligation would “not resume

until money from the tort judgment is exhausted.” (Id. (citing La. R.S. 23:1103).) Plaintiff also

notes that his workers’ compensation claim for medical treatment (including future medical

treatment) has been settled. (Id.)4

           Regarding JLG’s challenge of Sapp’s methodology, Plaintiff argues that, as to the

expenses related to his back and neck injuries, workers’ compensation rates are irrelevant since

Turner denied this part of his claim. More fundamentally however, “there is simply no law

requiring Dr. Sapp to consult the worker’s compensation reimbursement schedule.” (Id. at 9.)

Indeed, standards within her profession “require[ ] her to calculate the charge for private pay for

the services[.]” (Id. at 10.)

           In its reply brief, JLG reiterates its argument that “the same logic” applied by the

Louisiana Supreme Court in Simmons to past medical expenses should apply equally to future

medical expenses. (Doc. 124 at 2.) Allowing the jury to consider medical bills in excess of the

reduced rate payable by workers’ compensation or which would be accepted by the provider



4
    This was confirmed by the parties at the Pretrial Conference on April 22, 2021.

                                                            4
       Case 3:18-cv-00977-JWD-EWD                Document 153        05/28/21 Page 5 of 13




would be “patently unfair, unjust and contradictory to the basic principles of tort recovery.”

(Doc. 124 at 3–4.) With respect to the expenses incurred in connection to Plaintiff’s back

condition, JLG intends to prove that this condition is unrelated to the subject accident but, if

related, “would necessarily trigger his rights for the workers’ compensation carrier to pay for his

treatment.” (Id. at 5.) “In either instance, the future expense should be limited to the amounts set

forth in the Workers [sic] Compensation Schedule.” (Id.)

          JLG maintains that Fox v. Nu Line Transport, LLC, relied on by Plaintiff in his brief,

stands for the proposition that “Louisiana law explicitly affords JLG the opportunity to challenge

the plaintiff’s damages calculations at trial.” (Id. (citing Fox, 2020 WL 1542379, at *2).) JLG

argues that Padgett v. Fieldwood Energy, LLC, 2020 WL 749722, does not support Plaintiff’s

position. Although Padgett found that the plaintiff there would not be paid workers’

compensation benefits until the credit from his tort recovery was exhausted, this “does not

change the fact of what is owed.” (Id. at 6.) Regarding Sapp’s methodology, JLG maintains that,

by using market rates rather than the workers’ compensation schedule, her report “paints a

fictional picture of what the plaintiff’s future medical expenses would look like in an untrue

world . . . [and] should be excluded.” (Id. at 7.)

   III.      DISCUSSION

          The collateral source rule is not merely a rule of evidence but is also a substantive rule of

law.

          The collateral-source rule bars a tortfeasor from reducing his liability by the amount
          plaintiff recovers from independent sources. Davis v. Odeco, Inc., 18 F.3d 1237,
          1243 (5th Cir. 1994). It is a substantive rule of law, as well as an evidentiary rule
          (disallowing evidence of insurance or other collateral payments that may influence
          a fact finder). Id.

          In its simplest form, the rule asks whether the tortfeasor contributed to, or was
          otherwise responsible for, a particular income source. See Bourque v. Diamond M.

                                                     5
       Case 3:18-cv-00977-JWD-EWD              Document 153         05/28/21 Page 6 of 13




       Drilling Co., 623 F.2d 351, 354 (5th Cir. 1980). If not, the income is considered
       “independent of (or collateral to) the tortfeasor”, and the tortfeasor may not reduce
       its damages by that amount. Davis, 18 F.3d at 1243. In practice, the rule allows
       plaintiffs to recover expenses they did not personally have to pay. See id. Without
       the rule, however, a third-party income source would create a windfall for the
       tortfeasor. Id. at 1244. Thus, the rule reflects a policy determination: better a
       potential windfall for the injured plaintiff than the liable tortfeasor. See Restatement
       (Second) of Torts § 920A cmt. b. (Am. Law Inst. 1979) (“[I]t is the position of the
       law that a benefit that is directed to the injured party should not be shifted so as to
       become a windfall for the tortfeasor”.).

Deperrodil v. Bozovic Marine, Inc., 842 F.3d 352, 358–59 (5th Cir. 2016).

       Because the collateral source rule is substantive, as well as evidentiary, this Court must

apply Louisiana’s version of the rule, represented most recently by Simmons, supra. Guillory v.

Starr Indem. & Liab. Co., No. 18-1634, 2020 WL 967572, at *3 (W.D. La. Feb. 26, 2020). After

reviewing the jurisprudential development of Louisiana’s collateral source rule, the Louisiana

Supreme Court held that where a plaintiff’s medical bills have been paid by worker’s

compensation, only the amount paid by the employer or its insurer can be presented to the jury

and recovered by a plaintiff as past medical expenses in a third party tort suit. Simmons, 282 So.

3d at 200. The difference between the amount charged by the medical provider and the amount

set forth in the Workers’ Compensation Fee Schedule, the so-called “written off” amount, “is not

a collateral source and its exclusion from the purview of the jury [is] proper.” (Id.)

       Plaintiff does not disagree (Doc. 115 at 1) nor could he. Thus, as to past medical

expenses paid by workers’ compensation, JLG’s motion is granted, and only those amounts paid

by Turner will be presented to the jury in support of Plaintiff’s past medical expenses claim.

       However, there are two matters left in contention: first, may the Plaintiff offer evidence

of the amounts charged by Plaintiff’s providers in connection with his back injury which Turner

refused to pay? Second, may Plaintiff present evidence of the market rate for Plaintiff’s future




                                                  6
       Case 3:18-cv-00977-JWD-EWD               Document 153        05/28/21 Page 7 of 13




medical needs or is he relegated to the amounts set out in the Workers’ Compensation Fee

Schedule? As to both items, Simmons is not controlling.

       As to the bills incurred in connection with his back injury, Turner refused to pay these

since it considered these charges unrelated to the accident. (Doc. 101-1 at 2-3.) JLG has offered

no case support for its argument that the jury should consider only the workers’ compensation

schedule amounts for these charges. The Court rejects JLG’s argument that a jury verdict in this

case awarding past medical expenses for his back injury “would necessarily trigger his rights for

the workers’ compensation carrier to pay for his treatment.” (Doc. 124 at 5.) Again, JLG has

failed to point to any authority supporting its contention that a jury’s finding in the civil tort case

would bind the parties or the Office of Workers’ Compensation (“OWC”) hearing officer in a

contested workers’ compensation case. These are fundamentally different proceedings. Iberia

Med. Ctr. v. Ward, 2009-2705 (La. 11/30/10); 53 So. 3d 421, 431 (“Whether the claimant has

carried her burden of proof and whether testimony is credible are questions of fact to be

determined by the OWC hearing officer.” (citing Buxton v. Iowa Police Dept., 2009-0520, p. 18

(La. 10/20/09), 23 So.3d 275, 287.)) What’s more, Plaintiff has settled his workers’

compensation case with Turner for future medical treatment, and Turner no longer owes an

obligation to pay Plaintiff’s medical bills. (Doc. 115 at 6.)

       Although Plaintiff will be limited in his claim for past medical expenses to those amounts

paid for by workers’ compensation, the Court stresses that the fact that these were paid by

workers’ compensation or, indeed, any reference to workers’ compensation, direct or indirect,

before the jury is expressly prohibited by La. Code Evid. art. 414, which states:

       Evidence of the nature and extent of a workers’ compensation claim or of payment
       of past or future workers’ compensation benefits shall not be admissible to a jury,
       directly or indirectly, in any civil proceeding with respect to a claim for damages



                                                   7
      Case 3:18-cv-00977-JWD-EWD              Document 153       05/28/21 Page 8 of 13




       relative to the same injury for which the workers’ compensation benefits are claimed
       or paid.

       After ruling that the “phantom charge” or “written off” amount of the medical bills (that

amount above what workers’ compensation actually paid) is not subject to the collateral source

rule, the Louisiana Supreme Court in Simmons cautioned that, even though the jury should hear

evidence of the amounts paid by workers’ compensation,

       no reference of its workers’ compensation roots should be made in front of the jury
       pursuant to La. Code Evid. Art. 414. Stated another way, the amount of the
       payment is admissible, as Article 414 is written simply to prevent the jury from
       hearing about workers’ compensation being the source of the payment. Such an
       approach, as found by the lower courts and advocated for by Defendants, perfectly
       preserves the collateral source rule.

Simmons, 282 So.3d at 204.

       Ordinarily, “federal law governs the admissibility or other use of evidence in a federal

proceeding[.]” Francois v. General Health System, 437 F. Supp. 3d 530, 535 (M.D. La. 2020)

(quoting United States v. Edwards, 79 F. Supp. 2d 645, 648 (M.D. La. 1999). This is premised

on fundamental principles arising from Erie R. v. Tompkins, 304 U.S. 64, 58 S.Ct. 817, 82 L. Ed.

1188 (1938).

       In Erie R. Co. v. Tompkins, the Supreme Court declared that “[t]here is no federal
       general common law” and that, when sitting in diversity, “the law to be applied in
       any case is the law of the state.” 304 U.S. 64, 78, 58 S.Ct. 817, 82 L.Ed. 1188
       (1938). “The ‘broad command of Erie,’ of course, is that ‘federal courts are to apply
       state substantive law and federal procedural law’ when sitting pursuant to their
       diversity jurisdiction.” Burke v. Air Serv Intern., Inc., 685 F.3d 1102, 1107 (D.C.
       Cir. 2012) (quoting Hanna v. Plumer, 380 U.S. 460, 465, 85 S.Ct. 1136, 14 L.Ed.2d
       8 (1965)). As the Supreme Court has observed, however, “[c]lassification of a law
       as ‘substantive’ or ‘procedural’ for Erie purposes is sometimes a challenging
       endeavor.” Gasperini v. Ctr. for Humanities, Inc., 518 U.S. 415, 427, 116 S.Ct.
       2211, 135 L.Ed.2d 659 (1996).

Nat'l Cas. Ins. Co. v. Solomon, No. 20-1768, 2020 WL 6887931, at *5 (D.D.C. Nov. 24, 2020).




                                                8
        Case 3:18-cv-00977-JWD-EWD              Document 153        05/28/21 Page 9 of 13




        Furthermore, as set out in a well-recognized treatise:

        The principle that governs today is stated easily. As the numerous illustrative cases
        cited below make clear, if a[ ] [Federal] Evidence Rule covers a disputed point of
        evidence, the Rule is to be followed, even in diversity cases, and state law is
        pertinent only if and to the extent the applicable Rule makes it so or it provides the
        federal court with guidance in the construction and application of the Evidence
        Rules. Some modest exceptions have been made when the forum rule reflects a
        state substantive law or policy.

19 Charles Alan Wright & Arthur R. Miller, Federal Practice and Procedure § 4512 (3d ed.

2021) (emphasis added).

        Wright & Miller provides an array of examples of where Federal Courts have applied a

state’s evidentiary rule because the rule “serves[s] substantive state policies or are intimately

bound up with state created rights and obligations.” Id. Among the examples is the collateral

source rule.

        It should be noted that there is a varied collection of state law rules that, because
        their application results in the exclusion of evidence, sometimes are considered
        rules of evidence, but in fact serve substantive state policies or are intimately bound
        up with state created rights and obligations. Therefore, they are more properly
        regarded as rules of substantive law within the meaning of the Erie doctrine since
        they are part of the rights and obligations created by state law and should be
        honored and applied by the federal courts. Among these are the parol evidence rule,
        the collateral-source rule, the Statute of Frauds, the agency law principle that an
        agent's authority cannot be proved by his own statements, and rules regarding the
        admissibility of prejudicial evidence. Properly construed, the [federal] Evidence
        Rules do not affect or alter these “substantive rules of evidence,” which have been
        enforced in federal court in a significant number of cases.

Id.

        The purpose of Art. 414 was discussed at length not long after its enactment in

1990.

        When La. R.S. 23:1101(D) was enacted by Acts 1990, No. 973, § 1, it was to
        provide that certain suits for reimbursement of benefits were to be tried before a
        judge only. At the same time La. Code Evid. art. 411.1 (now La. Code Evid. art.
        414), which provided that evidence of the nature and extent of a workers'
        compensation claim or payment of benefits shall not be admissible to a jury,

                                                  9
      Case 3:18-cv-00977-JWD-EWD               Document 153        05/28/21 Page 10 of 13




       directly or indirectly, was enacted. This evidence was to be presented to the judge
       only.

       The obvious reason for these laws is to protect the integrity of the injured worker's
       claim against a third-party tortfeasor from being tainted with the evidence that the
       worker has already received some compensation or will receive some
       compensation. This could possibly lead a jury to make a lower and unfair award.
       These laws reaffirm the concept that the Workers' Compensation Act is “to insure
       the tortfeasor is held responsible for the damages he or she causes, and is not
       permitted to escape liability merely because the victim may be entitled to assert a
       claim for compensation from the employer.” Stelly v. Overhead Door Co. of Baton
       Rouge, 94-0569, p. 8 (La. 12/8/94); 646 So. 2d 905, 913.

Legros v. Westlake Polymers Corp., 97-579, p. 9-10 (La. App. 3 Cir. 12/10/97); 704 So. 2d 876,

881–82.

       Here, the Court is convinced that the prohibition set out in La. Code Evid. Art. 414 is part

and parcel of Louisiana’s collateral source rule and, as such, represents both the substantive law

and policy of the State of Louisiana and must be applied by this Court. Article 414’s connection

to the collateral source rule is made clear in Simmons where the Louisiana Supreme Court found

it appropriate to apply Art. 414 in conjunction with the collateral source rule and specifically

found that applying Art. 414 “perfectly preserves” the collateral source rule. Simmons 282 So.3d

at 204. Consequently, any evidence of payment of past medical bills will be introduced in

compliance with the prohibition set forth in La. Code Evid. Art 414.

       The Court notes that, even if Article 414 did not apply, the Court would have the

authority to exclude evidence of workers’ compensation under Federal Rules of Evidence 401

and 403. Michel v. Ford Motor Co., No. 18-4738, 2019 WL 7562759, at *2 (E.D. La. Feb. 13,

2019) (Vance, J.) (citing Deperrodil 842 F.3d 352, 358 and Gates v. Shell Oil, 812 F. 2d 1509,

1513 (5th Cir. 1987) (“Under the evidentiary portion of the rule, evidence of collateral benefits is

inadmissible in the trial court's discretion if it may improperly influence the jury.”) In Michel, the

Court excluded evidence of a collateral source because “collateral source evidence poses too

                                                 10
        Case 3:18-cv-00977-JWD-EWD                   Document 153           05/28/21 Page 11 of 13




great a risk of influencing the jury during damage calculations, and that its probative value is

substantially outweighed by a risk of undue prejudice under Rule 403”. Id.

         As to the second item, future medical expenses, Simmons does not apply since it only

concerned past medical expenses actually paid. Fox, 2020 WL 1542379, at *2 (“The Court

agrees that Simmons does not specifically provide for future medical expenses.”); see also

Padgett, 2020 WL 749722, at *4 (finding that the plaintiff “should not be prohibited from

presenting evidence and testimony regarding the full amount of future medical expenses” in a

tort case arising under the Outer Continental Shelf Lands Act, 43 U.S.C. §1331 et seq. where the

plaintiff’s medical bills were paid under the Longshore and Harbor Workers’ Compensation

Act).

         JLG is correct that in Fox, the Court ruled that “Defendants will be given an opportunity

at trial to challenge Plaintiffs’ damage calculations,” 2020 WL 1542379, at *2, and JLG will

have that right in the trial of this case. But this begs the question of whether JLG may question

Sapp regarding the rates mandated under the Louisiana Workers’ Compensation Fee Schedule.5

Since Plaintiff has settled the medical payments portion of his workers’ compensation claim,

Plaintiff has no right to have his future medical bills paid by workers’ compensation and

therefore the workers’ compensation rates are irrelevant. For that reason alone, JLG is prohibited

from referring to workers’ compensation reimbursement rates.

         But even if his medical claim had not been settled and Turner was bound to pay

Plaintiff’s accident related future medical expenses, La. Code Evid. Art 414 renders inadmissible

before the jury “[e]vidence of the nature and extent of a workers’ compensation claim or of



5
  A similar issue is whether JLG’s expert life care planners, Sarah Bergeron and Nancy Favaloro, can use these rates
in the calculation of the cost of Plaintiff’s future medical care. This issue is raised and being considered in
connection with Plaintiff’s Motion to Exclude Testimony and Defendant’s Life Care Plan. (Doc. 107.)

                                                        11
      Case 3:18-cv-00977-JWD-EWD             Document 153        05/28/21 Page 12 of 13




payment of past or future workers’ compensation benefits[.]”; see also Simmons, 282 So.3d at

204. Thus, any challenge to Sapp’s conclusions and opinions will be made in compliance with

the dictates of Art. 414. In conclusion, the Court denies JLG’s demand that, as to his past

medical expenses arguably related to his back injury and all future medical payments, Plaintiff

and his expert be limited to the amounts payable under the Workers’ Compensation Fee

Schedule.

         JLG’s challenge to Sapp’s methodology and opinions is based on the same argument, i.e.

she erred in failing to consider and utilize Louisiana’s Workers’ Compensation Fee Schedule for

purposes of establishing future medical costs and, instead, used non-discounted market rates. For

the reasons detailed above, this is not an error in methodology. As Sapp sets out in her

declaration, her use of non-discounted/market rate prices is in accordance with the standards and

ethical codes of both the International Association of Rehabilitation Professionals and the

International Commission on Health Care Certification Code of Professional Ethics. (Doc. 115-1

at 3–4.) Evidence of workers’ compensation reimbursement rates in connection with future

medical expenses is irrelevant, is unduly prejudicial and confusing to the jury, and would

contravene La. Code Evid. Art. 414. Thus, JLG’s motion is denied in this regard as well.

   IV.      CONCLUSION

         Accordingly

         IT IS ORDERED that JLG Industries, Inc.’s Motion in Limine/Daubert Motion

Regarding Past and Future Medical Expenses and Testimony Related to Same by Plaintiff’s

Expert, Lacy Sapp, Ph.D. (Doc. 101) is GRANTED IN PART AND DENIED IN PART. The

motion is GRANTED in that only those amounts paid by Turner for Plaintiff’s past medical




                                                12
      Case 3:18-cv-00977-JWD-EWD              Document 153       05/28/21 Page 13 of 13




expenses will be presented to the jury in support of Plaintiff’s past medical expenses claim. In all

other respects, JLG’s motion is DENIED.

       Signed in Baton Rouge, Louisiana, on May 28, 2021.



                                                          S
                                                 JUDGE JOHN W. deGRAVELLES
                                                 UNITED STATES DISTRICT COURT
                                                 MIDDLE DISTRICT OF LOUISIANA




                                                13
